Citation Nr: 0919902	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  96-49 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
headaches as a residual of a head injury prior to August 25, 
1997.

2. Entitlement to an evaluation in excess of 30 percent for 
headaches as a residual of a head injury from August 25, 
1997, to July 31, 2000.

3. Restoration of the 30 percent evaluation for headaches as 
a residual of a head injury, effective August 1, 2000.

4. Entitlement to an evaluation in excess of 10 percent for 
headaches as a residual of a head injury from August 1, 2000.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran had active service from June 1955 to May 1957, 
and additional periods of active duty for training in the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In that determination, the RO denied the 
Veteran's claim seeking an evaluation in excess of 10 percent 
for headaches.  The Veteran disagreed and this appeal ensued.

In a March 1998 rating decision, the RO increased the 
evaluation assigned to 30 percent effective August 25, 1997.  
In a May 2000 rating decision, the RO reduced the evaluation 
again to 10 percent disabling effective August 1, 2000.  In a 
series of statements, the Veteran expressed disagreement with 
the reduction.  The Veteran presumably seeks the maximum 
benefit allowed by law and has not clearly expressed an 
intent to limit his appeal.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).  Therefore, the issues for appellate review are 
as styled on the title page of this decision.

In a July 2004 decision, the Board denied the claim.  In 
January 2005, United States Court of Appeals for Veterans 
Claims (Court) granted a Joint Motion for Remand, vacated the 
Board's July 2004 decision, and remanded the case to the 
Board for further appellate adjudication.  The Board rendered 
another decision on the claim in October 2005.  The Court 
vacated that decision in February 2008 and remanded matters 
to the Board for further action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.

In the interim since the last Board decision, there has been 
a change to 38 C.F.R. § 4.124a, Diagnostic Code 8045, 
effective October 23, 2008.  See 73 Fed. Reg. 54693 (Sept. 
23, 2008).  The amendment shall apply to all applications for 
benefits received by VA on and after October 23, 2008.  The 
old criteria will apply to applications received by VA before 
that date.  However, a Veteran whose residuals of traumatic 
brain injury (TBI) were rated by VA under a prior provision 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045, will be 
permitted to request review under the new criteria, 
irrespective of whether his or her disability has worsened 
since the last review or whether VA receives any additional 
evidence.  The effective date of any increase in disability 
compensation based solely on the new criteria would be no 
earlier than the effective date of the new criteria.  The 
effective date of any award, or any increase in disability 
compensation, based solely on these new rating criteria will 
not be earlier than the effective date of this rule, but will 
otherwise be assigned under the current regulations governing 
effective dates, 38 C.F.R. § 3.400, etc.  The rate of 
disability compensation will not be reduced based solely on 
these new rating criteria.  Therefore, the Board finds that 
the Veteran should be contacted for the purpose of 
determining whether he desires review of his case under the 
new version of Diagnostic Code 8045.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Moreover, the Court has indicated what notice is necessary in 
an increased rating case.  For an increased-compensation 
claim, the VCAA requires VA to notify the claimant that to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  As the 
Veteran has not been provided adequate VCAA notice for his 
increased rating claim, addressing these matters, the Board 
finds that a remedial notice should be provided.

To assist the Veteran in determining whether he would like 
his case reviewed under the new version of Diagnostic Code 
8045, new Diagnostic Code 8045 provides:  

Brain disease due to trauma:

There are three main areas of dysfunction that may result 
from TBI and have profound effects on functioning: cognitive 
(which is common in varying degrees after TBI), 
emotional/behavioral, and physical.  Each of these areas of 
dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the 
brain.  Executive functions are goal setting, speed of 
information processing, planning, organizing, prioritizing, 
self-monitoring, problem solving, judgment, decision making, 
spontaneity, and flexibility in changing actions when they 
are not productive.  Not all of these brain functions may be 
affected in a given individual with cognitive impairment, and 
some functions may be affected more severely than others.  In 
a given individual, symptoms may fluctuate in severity from 
day to day.  Evaluate cognitive impairment under the table 
titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals 
of TBI, whether or not they are part of cognitive impairment, 
under the subjective symptoms facet in the table titled 
"Evaluation of Cognitive Impairment and Other Residuals of 
TBI Not Otherwise Classified."  However, separately evaluate 
any residual with a distinct diagnosis that may be evaluated 
under another diagnostic code, such as migraine headache or 
Meniere's disease, even if that diagnosis is based on 
subjective symptoms, rather than under the "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 
(Schedule of ratings--mental disorders) when there is a 
diagnosis of a mental disorder.  When there is no diagnosis 
of a mental disorder, evaluate emotional/behavioral symptoms 
under the criteria in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Evaluate physical (including neurological) dysfunction based 
on the following list, under an appropriate diagnostic code:  
Motor and sensory dysfunction, including pain, of the 
extremities and face; visual impairment; hearing loss and 
tinnitus; loss of sense of smell and taste; seizures; gait, 
coordination, and balance problems; speech and other 
communication difficulties, including aphasia and related 
disorders, and dysarthria; neurogenic bladder; neurogenic 
bowel; cranial nerve dysfunctions; autonomic nerve 
dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate 
under the most appropriate diagnostic code.  Evaluate each 
condition separately, as long as the same signs and symptoms 
are not used to support more than one evaluation, and combine 
under § 4.25 the evaluations for each separately rated 
condition.  The evaluation assigned based on the "Evaluation 
of Cognitive Impairment and Other Residuals of TBI Not 
Otherwise Classified" table will be considered the evaluation 
for a single condition for purposes of combining with other 
disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive 
impairment), being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:  
The table titled "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" contains 10 
important facets of TBI related to cognitive impairment and 
subjective symptoms.  It provides criteria for levels of 
impairment for each facet, as appropriate, ranging from 0 to 
3, and a 5th level, the highest level of impairment, labeled 
"total." However, not every facet has every level of 
severity.  The Consciousness facet, for example, does not 
provide for an impairment level other than "total," since any 
level of impaired consciousness would be totally disabling.  
Assign a 100- percent evaluation if "total" is the level of 
evaluation for one or more facets.  If no facet is evaluated 
as "total," assign the overall percentage evaluation based on 
the level of the highest facet as follows: 0 = 0 percent; 1 = 
10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, 
assign a 70 percent evaluation if 3 is the highest level of 
evaluation for any facet.

Note (1): There may be an overlap of manifestations of 
conditions evaluated under the table titled ``Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified'' with manifestations of a comorbid mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do 
not assign more than one evaluation based on the same 
manifestations.  If the manifestations of two or more 
conditions cannot be clearly separated, assign a single 
evaluation under whichever set of diagnostic criteria allows 
the better assessment of overall impaired functioning due to 
both conditions.  However, if the manifestations are clearly 
separable, assign a separate evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms 
that must be present in order to assign a particular 
evaluation.

Note (3):  "Instrumental activities of daily living" refers 
to activities other than self-care that are needed for 
independent living, such as meal preparation, doing housework 
and other chores, shopping, traveling, doing laundry, being 
responsible for one's own medications, and using a telephone.  
These activities are distinguished from "Activities of daily 
living," which refers to basic self-care and includes bathing 
or showering, dressing, eating, getting in or out of bed or a 
chair, and using the toilet. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, 
which may appear in medical records, refer to a 
classification of TBI made at, or close to, the time of 
injury rather than to the current level of functioning.  This 
classification does not affect the rating assigned under 
diagnostic code 8045.

Note (5):  A veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 
8045, irrespective of whether his or her disability has 
worsened since the last review.  VA will review that 
veteran's disability rating to determine whether the veteran 
may be entitled to a higher disability rating under 
diagnostic code 8045.  A request for review pursuant to this 
note will be treated as a claim for an increased rating for 
purposes of determining the effective date of an increased 
rating awarded as a result of such review; however, in no 
case will the award be effective before October 23, 2008.  
For the purposes of determining the effective date of an 
increased rating awarded as a result of such review, VA will 
apply 38 CFR 3.114, if applicable.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (effective October 23, 2008).  





EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI 
NOT OTHERWISE CLASSIFIED 

Facets of cognitive impairment and other residuals of TBI not 
otherwise classified Level of impairment Criteria Memory, 
attention, concentration, executive functions 

0 No complaints of impairment of memory, attention, 
concentration, or executive functions.

1 A complaint of mild loss of memory (such as having 
difficulty following a conversation, recalling recent 
conversations, remembering names of new acquaintances, or 
finding words, or often misplacing items), attention, 
concentration, or executive functions, but without objective 
evidence on testing.

2 Objective evidence on testing of mild impairment of memory, 
attention, concentration, or executive functions resulting in 
mild functional impairment.

3 Objective evidence on testing of moderate impairment of 
memory, attention, concentration, or executive functions 
resulting in moderate functional impairment.

Total Objective evidence on testing of severe impairment of 
memory, attention, concentration, or executive functions 
resulting in severe functional impairment. 

Judgment 

0 Normal.

1 Mildly impaired judgment.  For complex or unfamiliar 
decisions, occasionally unable to identify, understand, and 
weigh the alternatives, understand the consequences of 
choices, and make a reasonable decision.

2 Moderately impaired judgment.  For complex or unfamiliar 
decisions, usually unable to identify, understand, and weigh 
the alternatives, understand the consequences of choices, and 
make a reasonable decision, although has little difficulty 
with simple decisions.

3 Moderately severely impaired judgment.  For even routine 
and familiar decisions, occasionally unable to identify, 
understand, and weigh the alternatives, understand the 
consequences of choices, and make a reasonable decision.

Total Severely impaired judgment.  For even routine and 
familiar decisions, usually unable to identify, understand, 
and weigh the alternatives, understand the consequences of 
choices, and make a reasonable decision.  For example, unable 
to determine appropriate clothing for current weather 
conditions or judge when to avoid dangerous situations or 
activities.  

Social interaction 

0 Social interaction is routinely appropriate.

1 Social interaction is occasionally inappropriate.

2 Social interaction is frequently inappropriate.

3 Social interaction is inappropriate most or all of the 
time. 

Orientation 

0 Always oriented to person, time, place, and situation.

1 Occasionally disoriented to one of the four aspects 
(person, time, place, situation) of orientation.

2 Occasionally disoriented to two of the four aspects 
(person, time, place, situation) of orientation or often 
disoriented to one aspect of orientation.

3 Often disoriented to two or more of the four aspects 
(person, time, place, situation) of orientation.

Total Consistently disoriented to two or more of the four 
aspects (person, time, place, situation) of orientation.  

Motor activity (with intact motor and sensory system) 

0 Motor activity normal.

1 Motor activity normal most of the time, but mildly slowed 
at times due to apraxia (inability to perform previously 
learned motor activities, despite normal motor function).

2 Motor activity mildly decreased or with moderate slowing 
due to apraxia.

3 Motor activity moderately decreased due to apraxia.

Total Motor activity severely decreased due to apraxia.  

Visual spatial orientation 

0 Normal.

1 Mildly impaired.  Occasionally gets lost in unfamiliar 
surroundings, has difficulty reading maps or following 
directions.  Is able to use assistive devices such as GPS 
(global positioning system).

2 Moderately impaired.  Usually gets lost in unfamiliar 
surroundings, has difficulty reading maps, following 
directions, and judging distance.  Has difficulty using 
assistive devices such as GPS (global positioning system).

3 Moderately severely impaired.  Gets lost even in familiar 
surroundings, unable to use assistive devices such as GPS 
(global positioning system).

Total Severely impaired.  May be unable to touch or name own 
body parts when asked by the examiner, identify the relative 
position in space of two different objects, or find the way 
from one room to another in a familiar environment. 

Subjective symptoms 

0 Subjective symptoms that do not interfere with work; 
instrumental activities of daily living; or work, family, or 
other close relationships.  Examples are: mild or occasional 
headaches, mild anxiety.

1 Three or more subjective symptoms that mildly interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships.  Examples of findings 
that might be seen at this level of impairment are: 
intermittent dizziness, daily mild to moderate headaches, 
tinnitus, frequent insomnia, hypersensitivity to sound, 
hypersensitivity to light.

2 Three or more subjective symptoms that moderately interfere 
with work; instrumental activities of daily living; or work, 
family, or other close relationships. Examples of findings 
that might be seen at this level of impairment are: marked 
fatigability, blurred or double vision, headaches requiring 
rest periods during most days. 

Neurobehavioral effects 

0 One or more neurobehavioral effects that do not interfere 
with workplace interaction or social interaction.  Examples 
of neurobehavioral effects are: Irritability, impulsivity, 
unpredictability, lack of motivation, verbal aggression, 
physical aggression, belligerence, apathy, lack of empathy, 
moodiness, lack of cooperation, inflexibility, and impaired 
awareness of disability.  Any of these effects may range from 
slight to severe, although verbal and physical aggression are 
likely to have a more serious impact on workplace interaction 
and social interaction than some of the other effects.

1 One or more neurobehavioral effects that occasionally 
interfere with workplace interaction, social interaction, or 
both but do not preclude them.

2 One or more neurobehavioral effects that frequently 
interfere with workplace interaction, social interaction, or 
both but do not preclude them.

3 One or more neurobehavioral effects that interfere with or 
preclude workplace interaction, social interaction, or both 
on most days or that occasionally require supervision for 
safety of self or others. 

Communication 

0 Able to communicate by spoken and written language 
(expressive communication), and to comprehend spoken and 
written language.

1 Comprehension or expression, or both, of either spoken 
language or written language is only occasionally impaired.  
Can communicate complex ideas.

2 Inability to communicate either by spoken language, written 
language, or both, more than occasionally but less than half 
of the time, or to comprehend spoken language, written 
language, or both, more than occasionally but less than half 
of the time.  Can generally communicate complex ideas.

3 Inability to communicate either by spoken language, written 
language, or both, at least half of the time but not all of 
the time, or to comprehend spoken language, written language, 
or both, at least half of the time but not all of the time.  
May rely on gestures or other alternative modes of 
communication.  Able to communicate basic needs.

Total Complete inability to communicate either by spoken 
language, written language, or both, or to comprehend spoken 
language, written language, or both. Unable to communicate 
basic needs. 


Consciousness 

Total Persistently altered state of consciousness, such as 
vegetative state, minimally responsive state, coma.  38 
C.F.R. § 4.124a (effective October 23, 2008).

In the February 2008 Memorandum Decision, it was pointed out 
that the last VA examination was conducted in August, 2000, 
and that since then, a private physician had advised in May 
2001, July 2001, December 2002, and June 2003 that the 
Veteran's complaints of constant or chronic headaches had 
gotten worse.  Moreover, in the event the Veteran requests 
review of his case under the new version of Diagnostic Code 
8045, the rating criteria have changed as indicated above.  
Accordingly, a new VA examination will be ordered as 
indicated below. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted for 
the purpose of determining whether he 
desires review of his case under the 
new version of Diagnostic Code 8045.

2.  The Veteran should be provided VCAA 
notice specifically addressing what 
information and evidence not of record 
is needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate 
his claims he must provide, or ask VA 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life, (2) 
generally, of the diagnostic code 
criteria necessary for entitlement to a 
higher disability rating that would not 
be satisfied by demonstrating a 
noticeable worsening or increase in 
severity of the disability and the 
effect of that worsening has on his 
employment and daily life, (3) that if 
an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, 
which typically provide for a range in 
severity of a particular disability 
from 0% to as much as 100% (depending 
on the disability involved), based on 
the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (4) 
of examples of the types of medical and 
lay evidence that he may submit (or ask 
VA to obtain) that are relevant to 
establishing entitlement to increased 
compensation (such as any competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis 
for an earlier effective date.  PROVIDE 
THE VETERAN NOTICE CONCERNING THE 
CRITERIA CONTAINED IN DIAGNOSTIC CODES 
8100 and 9304, AND ALSO IN BOTH OLD AND 
NEW DIAGNOSTIC CODE 8045.

3.  The Veteran should be scheduled for 
an appropriate VA examination, by a 
physician with training in matters 
involving TBI, for an opinion as to the 
current nature and severity of his 
service-connected headaches as a 
residual of a head injury since August 
1, 2000.  The examiner should, to the 
extent possible, elicit a complete 
history from the Veteran, and 
specifically identify all neurological 
manifestations directly attributable to 
the closed head injury, specifically 
identify whether the Veteran suffers 
from multi-infarct dementia due to his 
closed head injury, identify any purely 
neurological symptoms attributable to 
the service-connected disability, and 
provide an opinion regarding the impact 
of residuals of the head injury on the 
Veteran's ability to work.  If the 
Veteran is mentally incapable of 
providing a complete history, this is 
to be noted in the report by the 
examiner.

In the event that the Veteran also 
elects to have his case reviewed under 
new Diagnostic Code 8045, the examiner 
should also provide specific opinions 
addressing, since October 23, 2008, the 
degree to which the service-connected 
disability is manifest by facets of 
cognitive impairment including to 
memory, attention, concentration, 
executive functions; judgment; social 
interaction; orientation; motor 
activity; visual spatial orientation; 
subjective symptoms; neurobehavioral 
effects; communication; and 
consciousness.

Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case. A 
notation to the effect that this record 
review took place should be included in 
the report.  Opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for 
all opinions expressed, should be set 
forth in the examination report.

4.  Thereafter, readjudicate the 
Veteran's pending claims under all 
applicable rating criteria in light of 
any additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



